Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the distal free end needs antecedent basis and should be labeled with a reference character.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince, USP 8,591,120, (applied as a single reference 103) or further in view of Ince, USP 8,905,643 (Ince’643).
Regarding claim 1, Ince discloses a bearing, comprising: an inner ring (the inner ring is not shown but in the background Ince states that the invention is applicable to all types of rolling bearings and column 5, lines 61-63 disclosing that the lash element can be on either the inner ring or the outer ring) defining a first groove (raceway surface, the figures of the reference show the raceway surface as a grooved surface in the outer ring, this same surface would be on the inner ring to define the angular contact bearing described in the disclosure, see background, an angular contact bearing is formed by using rings with two grooves that define angular or curved surfaces and contact points to support both radial and thrust loads); an outer ring (22) including a radially inner surface (surface facing ball), the radially inner surface facing an axis of rotation of the bearing and defining: a second groove (raceway for ball 3); and, at least one third groove (13 on the inner side in figure 5); a cage (illustrated to the left of 3 in figure 5 and just above S) radially disposed between the inner ring and the outer ring; a plurality of balls (3) retained by the cage, and disposed in the first groove, and in the second groove (ball is held within the raceways); an annular sleeve (23) including a first portion (9 on inner surface of the outer ring), a second portion (inner/bottom portion 23a) and a third portion (23b/upper portion 23a and upper hook 9), wherein: the first portion (9) is disposed in the at least one third groove; the second portion (23a) extends from the first portion (9) axially parallel to the axis of rotation of the bearing (the axis of rotation is the horizontal of the page); and the third portion (23b, upper portion 23a and upper hook 9) extends from the second portion (23a) in a direction orthogonal to the axis of rotation (the first part of the third portion extends along the vertical of the page this is orthogonal to the horizontal or 23a, the claim states that the part “extends from” the second portion in the recited direction, this is what portion 23b does, however the claim is not constructed in a manner that would exclude the other parts from also being considered part of the third portion that can later deviate after the initial extension from 23a), wherein a distal free end (end of upper hook 9) of the third portion is oriented nonparallel to the axis of rotation; and, an element (4) urging the outer ring and the annular sleeve away from each other parallel to the axis of rotation of the bearing (4 is a thermal expansion element as it expands it forces the outer ring and sleeve apart).
Ince, while disclosing an urging element and sleeve that is attached to the outer ring in a similar manner to that disclosed by the instant application explicitly discloses this as a thermal compensation element which is not necessarily resilient as claimed.  However, in the background Ince discloses other compensation elements that were known prior to the filing of the document, these include spring-elastic elements (see column 2, lines 4-13).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to use any previously known compensation element, including spring-elastic elements, disclosed as other known lashing elements in Ince, since substituting one compensation element for another provides the same predictable result of allowing for temperature compensation with the added benefit of preloading or prestressing the bearing assembly (see column 2, lines 4-13).

In the alternative, while disclosing other lashing elements Ince does not explicitly state that these are also usable within the invention as described, however Ince’643 explicitly teaches that a thermal compensation device (10) can use a resilient element (18) that is in the form of a wave spring for the purpose of providing a preload and a configuration that compensates for thermal expansion (column 4, lines 19-40).
It would have been obvious at the time the application was effectively filed to modify Ince and replace the lashing element with any previously known lashing element, including a wave spring which is a resilient element, as taught by Ince’643, since substituting between known but different lashing elements provides the same predictable result of providing compensation for thermal expansion and providing a preload.
Regarding claim 2, Ince discloses that the at least one third groove (13) includes: a circumferentially continuous groove (see column 9, lines 37-45); or, a plurality of circumferentially oriented and circumferentially discontinuous grooves; and, the first portion of the annular sleeve includes a plurality of radially outwardly extending tabs disposed in the at least one third groove (see figure 6 that shows 9 as a tab element and column 6, lines 15-19 that discloses that 9 is either a collar or a series of spaced projections/tabs).
Regarding claim 3, Ince discloses that the first portion of the annular sleeve includes a radially outwardly extending tab (9) disposed in the at least one third groove (13); the radially outwardly extending tab has a maximum extent in an axial direction parallel to the axis of rotation (the maximum extent is the furthest point left to right in figure 5, this corresponds to the bent corner on the right of 23a); the at least one third groove has a maximum extent in the axial direction (further distance to the right in figure 5 of groove 13); and, the maximum extent of the at least one third groove is greater than the maximum extent of the radially outwardly extending tab (the spacing between the maximum extents is shown as S on the right hand side of figure 5, this shows a spacing between the two parts making the maximum extent of 13 greater than that of 9). 
Regarding claim 4, Ince discloses that the first portion of the annular sleeve includes a radially outwardly extending tab (9) disposed in the at least one third groove (13); the radially outwardly extending tab has a maximum extent in an axial direction parallel to the axis of rotation (furthest point to the right that 9 extends); the at least one third groove has a maximum extent in the axial direction (furthest point to the right of groove 13); and the maximum extent of the at least one third groove is greater than the maximum extent of the tab.
Ince does not disclose that the maximum extent of the at least one third groove is at least twice the maximum extent of the radially outwardly extending tab. 
However, it would have been obvious at the time of effective filing to modify Ince and change the length or maximum extent of the third groove to be at least twice that of the extent of the tab as an obvious matter of design choice since Applicant has not disclosed that the length of the maximum extents or the lengths relative to each other solves any stated problem or is for any particular purpose and the invention would perform equally well with any ratio of the maximum extents.  Changing the relative sizes of the maximum extents only acts to define and bound the range of motion that can be compensated for, one having ordinary skill in the art can select any size for the groove maximum extent based on what the desired range of motion is.  This modification is ultimately a change in the size of the extent of the groove, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  
Regarding claim 6, Ince in view of Ince’643 discloses that the resilient element and the second portion of the annular sleeve define a gap in a direction orthogonal to the axis of rotation (in the combination above with Ince’643 the biasing element 4 of Ince is being replaced by the spring element 18 of Ince’643, Ince’643 further discloses that when using the spring element the radially inner and outer edges of the spring do not contact any surface of the sleeve element, thus the combination would include a gap in a direction orthogonal to the rotational axis, this gap is critical and must be included in the combination so that the expansion and contraction of the spring element in the radial direction can be accommodated and so that the spring can move freely, if the spring was in contact with the sleeve this would restrict movement).
Regarding claim 8, Ince in view of Ince’643 discloses that the outer ring includes a circumferentially oriented lip (best shown by 8 in figure 1, this same lip is present but not labeled in figure 5); the circumferentially oriented lip partly defines the at least one third groove (13); the first portion (9) of the annular sleeve includes a radially outwardly extending tab disposed in the at least one third groove; and, the resilient element (as taught by Ince’643) urges the circumferentially oriented lip and the radially outwardly extending tab toward each other (the spring would bias the sleeve and ring apart this would bring 9 and 8 closer together).
Regarding claim 9, Ince in view of Ince’643 discloses that no portion of the annular sleeve is located radially outward of the outer ring (in Ince the radially outer most parts of the ring and sleeve are flush in figure 5, a configuration with the parts being flush meets the requirement of the claim); or, no portion of the resilient element is located radially outward of the outer ring (Ince in view of Ince’643 places the resilient element/spring within the cavity defined by 23, no portion of the cavity is radially outside of the ring and thus the element therein would also not be radially outside).
Regarding claim 10, Ince discloses that the annular sleeve is circumferentially continuous (23 in Ince is discloses as a ring element with legs, a ring is a circumferentially continuous shape).
Regarding claim 17, Ince discloses a method of preloading a bearing assembly, the bearing assembly including a housing (device bearing is placed in, in the background Ince discloses this can included things such as vehicle transmissions), a bearing (21) enclosed by the housing (when placed in a transmission the bearing would be enclosed therein), the bearing including an inner ring (not shown but addressed in the disclosure of Ince, see rejection of claim 1 for additional explanation) defining a first groove (raceway groove), an outer ring (22) connected to the housing (the outer ring would be connected to the transmission housing and the inner ring to the shaft element) and including a radially inner surface defining a second groove (raceway groove) and a circumferentially oriented groove (13), a cage (not labeled but illustrated just above S in figure 5) radially disposed between the inner ring and the outer ring, a plurality of balls (3) retained by the cage and disposed in the first groove and in the second groove, a ring-shaped sleeve (23) with a tab (9) disposed in the circumferentially oriented groove (13), and a urging element (4) in contact with the ring-shaped sleeve and the outer ring, and a shaft (transmission shaft or other shaft component of a transmission) connected to the inner ring, the method comprising: urging, with the resilient element, the ring-shaped sleeve into contact with a surface of the housing facing in a first axial direction parallel to an axis of rotation of the bearing (23b of the sleeve 23 would be biased against a housing component of the transmission in order to provide a stop surface so that the biasing element would push the outer ring in the opposite direction); urging, with the urging element and with a first force, the outer ring in the first axial direction, with respect to the housing, and into contact with the plurality of balls (the claim is defining the standard function of a preloading device, a preloading device is meant to bias one ring of a bearing toward the other to keep the parts in contact, the element 4 in Ince bias the parts with a force to keep everything in contact, see response to arguments below); rotating the shaft and the inner ring, with respect to the housing, in a circumferential direction around the axis of rotation of the bearing (the shaft element in bearings rotate relative to the housing, this is the general purpose and use of a bearing); and, displacing, with a second force induced by the shaft (force applied to the shaft that would counter act or press against the urging element, force to the left in the figures), the outer ring in the a second axial direction, opposite the first axial direction (the spring/urging element pushes in a first direction to the right, the shaft can be shifted to the left by a force during operation), maintaining, with the urging element, a contact of the ring-shaped sleeve with the surface of the housing, and maintaining, with the urging element, a contact of the outer ring with the plurality of balls, wherein the second force is less than the first force (any force that does not fully compress the spring/urging element would be a force less than the first force) (Applicant is attempting to define conditions and application of force and that regardless of the force the elements of the bearing are maintained in contact with each other, this is the purpose of a preloader, by disclosing a preloading device Ince would perform the same function as the forces in the bearing increase and decrease); wherein the displacing, with the second force induced by the shaft, of the outer ring in the second axial direction includes less than fully compressing the resilient element (the claim states “includes less than” this covers both forces that don’t fully compress and ones that do, the device of Inca can perform this function as using any force the block would not fully compress). 
Ince, while disclosing an urging element that would appear resilient and sleeve that is attached to the outer ring in a similar manner to that disclosed by the instant application explicitly discloses this as a thermal compensation element which is not necessarily resilient as claimed.  However, in the background Ince discloses other compensation elements that were known prior to the filing of the document, these include spring-elastic elements (see column 2, lines 4-13).
It would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to use any previously known compensation element, including spring-elastic elements, disclosed as other known lashing elements in Ince, since substituting one compensation element for another provides the same predictable result of allowing for temperature compensation with the added benefit of preloading or prestressing the bearing assembly (see column 2, lines 4-13).

In the alternative, while disclosing other lashing elements Ince does not explicitly state that these are also usable within the invention as described, however Ince’643 explicitly teaches that a thermal compensation device (10) can use a resilient element (18) that is in the form of a wave spring for the purpose of providing a preload and a configuration that compensates for thermal expansion (column 4, lines 19-40).
It would have been obvious at the time the application was effectively filed to modify Ince and replace the lashing element with any previously known lashing element, including a wave spring which is a resilient element, as taught by Ince’643, since substituting between known but different lashing elements provides the same predictable result of providing compensation for thermal expansion and providing a preload.
In the combination above the final product also includes that when displacing, with the second force, the outer ring in the second axial direction includes less than fully compressing the resilient element (if the force applied to the left in Figure 5 of Ince were to exceed the spring force applied to the right this would cause compression of the resilient element in the combination but the compression would be limited to the range defined by S and would prevent full compression). 
Regarding claim 19, Ince, while disclosing that the purpose of the tab 9 and the edge of the groove 13 is to prevent separation of the parts does not disclose that displacing, with the second force induced by the shaft, the outer ring in the first axial direction includes: fully expanding the resilient element; and, avoiding contact of the tab with a surface of the outer ring defining the circumferentially oriented groove in the first axial direction.
However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the spacings (S) so that during full expansion or contraction of the biasing element that the tabs remain out of contact with the surfaces of the groove, thus avoiding contact of the tab with the outer ring groove, so that the assembly provides a larger range of operability.  In other words, setting of the spacing S defines the range in which the biasing element would continue to apply a preload, expanding this so that the biasing element when fully expanded still would not contact the sidewalls of the groove provides the predictable result of making full use of the biasing capacity of the spring within the final device.  In other words, if the tab were to contact the wall of the groove this would define a limit of how much preload or the range of preload that could be applied, by adjusting the spacing S the range of preload can be adjusted and provide an increase in the range of operability of the preloader.
Regarding claim 20, Ince discloses that during rotation of the shaft and the inner ring, with respect to the housing, in the circumferential direction, contact is maintained between a radially outwardly facing surface of the ring-shaped sleeve and a radially inwardly facing surface of a lip of the outer ring defining the circumferentially oriented groove in a second axial direction, opposite the first axial direction (if the biasing element were expanded so that 8 and 9 contact, which is addressed as a possibility in Ince as the tab and lip 8 contact to prevent separation of the lashing device from the outer ring, any movement of the inner ring and shaft would still allow for the contact between the parts to occur, this arrangement would be similar to the arrangement shown in figure 10 of the instant application, again, as noted in the rejection above under 35 USC 112, it is not understood how rotating of the inner components has any influence on the positional relationship of the sleeve and outer ring).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince, USP 8,591,120, (applied as a single reference 103) or further in view of Ince, USP 8,905,643 (Ince’643), and further in view of Jones, USP 7,153,031.
Regarding claim 7, Ince or Ince in view of Ince’643 further discloses that the resilient element includes: a radially inner portion in contact with the outer ring; and, a radially outer portion in contact with the annular sleeve (in both documents the spring contacts the sleeve and outer ring at both radially inner and outer portions based on the rectangular shape of Ince or the wave shape of Ince’643, “a radially inner portion” and “a radially outer portion” only requires that a small part at each location be in contact and is not limited to what appears to be a spring washer that is illustrated in the instant application).  However, Ince or Ince in view of Ince’643 dos not explicitly disclose that the resilient element is a circumferentially continuous element.
Jones further teaches a different shape for a resilient element that biases the bearing with the shape being a circumferentially continuous element (30 is an annular ring, see figures 2).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Ince or Ince in view of Ince’643 and replace the resilient biasing element with any other previously known biasing element, including one that has a circumferentially continuous shape, as taught by Jones, since substituting one resilient element for another provides the same predictable result of biasing the outer ring of the rolling element in order to establish a preload in the bearing assembly as a whole.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince, USP 8,591,120, in view of Forster, US PGPub 2019/0186535.
Regarding claim 11, Ince discloses a bearing, comprising: an inner ring (the inner ring is not shown but in the background Ince states that the invention is applicable to all types of rolling bearings and column 5, lines 61-63 disclosing that the lash element can be on either the inner ring or the outer ring) defining a first circumferentially continuous groove (raceway surface, the figures of the reference show the raceway surface as a grooved surface in the outer ring, this same surface would be on the inner ring to define the angular contact bearing described in the disclosure, see background, an angular contact bearing is formed by using rings with two grooves that define angular or curved surfaces and contact points to support both radial and thrust loads); an outer ring (22) including a radially inner surface (surface facing ball), the radially inner surface: defining a second circumferentially continuous groove (raceway for ball 3); and, defining at least one circumferentially oriented groove (13 on the inner side in figure 5); a cage (illustrated to the left of 3 in figure 5 and just above S) radially disposed between the inner ring and the outer ring; a plurality of balls (3) retained by the cage, and disposed in the first circumferentially continuous groove, and in the second circumferentially continuous groove (ball is held within the raceways); an annular sleeve (23) including at least one radially outwardly extending tab (9 on inner surface of the outer ring), the at least one radially outwardly extending tab including a distal end disposed in the at least one circumferentially oriented groove (13); and an element (4): in contact with the annular sleeve and the outer ring urging the outer ring and the annular sleeve away from each other parallel to the axis of rotation of the bearing (4 is a thermal expansion element as it expands it forces the outer ring and sleeve apart).
Ince, further discloses an urging element and sleeve that is attached to the outer ring in a similar manner to that disclosed by the instant application but explicitly discloses this as a thermal compensation element which is not necessarily resilient as claimed.  However, in the background Ince discloses other compensation elements that were known prior to the filing of the document, these include spring-elastic elements (see column 2, lines 4-13).  While disclosing other lashing elements Ince does not explicitly state that these are also usable within the invention as described and does not disclose that the element is circumferentially continuous and includes a conical shape such that a radially inner portion of the resilient element is in contact with the outer ring and a radially outer portion of the resilient element is in contact with the annular sleeve.
Forster teaches a resilient element (18) that is positioned between a bearing ring (6) and a sleeve element (8), wherein the resilient element is circumferentially continuous and includes a conical shape (disclosed as a cup spring and as shown extends from a contact point with the outer ring radially outward and at an angle to contact the sleeve, this would define a conical shape in the whole overall device) such that a radially inner portion of the resilient element is in contact with the outer ring and a radially outer portion of the resilient element is in contact with the annular sleeve.
It would have been obvious at the time the application was effectively filed to modify Ince and replace the lashing element with any previously known lashing element, including a cup spring (also known as a Belleville washer) which is a resilient element that includes a circumferentially continuous and a conical shape such that a radially inner portion of the resilient element is in contact with the outer ring and a radially outer portion of the resilient element is in contact with the annular sleeve, as Forster, since substituting between known but different lashing elements provides the same predictable result of providing compensation for thermal expansion and providing a preload.
Regarding claim 12, Ince discloses that the outer ring includes at least one circumferentially oriented lip (best labeled as 8 in figure 1, this same lip is shown in figure 5) defining the at least one circumferentially oriented groove (13) in the axial direction; the at least one circumferentially oriented lip includes at least one radially inwardly facing surface (surface of lip facing 23a); and, the annular sleeve includes a radially outwardly facing surface (surface of 23a facing the lip) in contact with the at least one radially inwardly facing surface (see figure 5). 
Regarding claim 13, Ince in view of Forster discloses that the annular sleeve includes a radially innermost portion (23a Ince); and, the radially innermost portion of the resilient element and the radially innermost portion of the annular sleeve define a gap in a radial direction orthogonal to the axis of rotation (when using 18 of Forster the element is spaced from the sleeve to accommodate relative movement since the inner portion of 18 is spaced from the inner most portion of the outer ring, also as illustrated by Forster the spring must be spaced from the inner edge of the ring, in the combination the sleeve would extend along the radially inner most part of the bearing and thus there would be a space between the parts since the spring cannot extend to the radially inner edge and still make contact with the outer ring).
Regarding claim 14, Ince in view of Forster discloses that the outer ring (22) includes at least one circumferentially oriented lip (8 in figure 1, same lip is shown in figure 5 of Ince) defining the at least one circumferentially oriented groove (13) in the axial direction; and, the resilient element (18 taught in place of 4 by Forster) urges the at least one radially outwardly extending tab and the at least one circumferentially oriented lip into contact (the spring of Forster would bias the outer ring and sleeve apart this would bring the surfaces of the lip and the tab in contact).
Regarding claim 15, Ince in view of Forster discloses that the outer ring includes at least one circumferentially oriented lip (8 in figure 1, same lip is shown in figure 5 but not labeled in Ince) defining the at least one circumferentially oriented groove (13) in the axial direction; and, the at least one circumferentially oriented lip (8) is axially disposed between the resilient element and the radially outwardly extending tab (4 in Ince is on one side of the lip and the tab is on the other and when replaced by 18 of Forster the resilient element would fit in the same space as 4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ince, USP 8,591,120, in view of Forster, US PGPub 20190186535, as applied to claim 11 above, and further in view of Brown, USP 9,222,508.
Regarding claim 16, Ince further discloses that the at least one radially outwardly extending tab includes a plurality of radially outwardly extending tabs disposed in the groove (see figure 6 that shows 9 as a tab element and column 6, lines 15-19 that discloses that 9 is either a collar or a series of spaced projections/tabs).  Ince does not disclose that the at least one circumferentially oriented groove includes a plurality of circumferentially discontinuous grooves.
Brown teaches that when using a similar sleeve to Ince with a plurality of tabs (614) that the groove element can be made from a plurality of circumferentially discontinuous grooves (612) as an alternative to a continuous groove (512).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Ince and make the groove from a plurality of discontinuous grooves for receiving the plurality of tabs, as taught by Brown, since substituting between different known groove shapes provides the same predictable result of securing the sleeve to the outer ring.  Regardless if there is a plurality of tabs in one groove, a plurality of tabs each in its own groove segment the devices functions the same.  In addition using a plurality of discontinuous grooves, each holding a tab, provides the additional benefit and predictable result of preventing relative movement between the sleeve and the outer ring in the circumferential direction.
Response to Arguments
Applicant's arguments filed November 18, 2022 with respect to claims 1 and 17 have been fully considered but they are not persuasive.
With regards to claim 1 Applicant argues that Ince does not include the newly added claim language, specifically that in Ince 23b does not includes a distal free end as recited by the claim.  However, the current phrasing of the claim does not precluded 23b, the outer portion 23a and outer hook 9 from being considered the third portion.  If all these parts are considered as part of the third portion this third portion would extend from the second portion in a direction orthogonal to the axis of rotation, this is how 23b extends.  The claim language does not excluded other changes in direction and only requires that the portion extend from the second part in the direction recited, once it has extended from the second portion orthogonally the portion could deviate and still read upon the claim, much like the end of the third portion in the instant application includes a bend.  Based on this interpretation of the claim, the upper hook 9 in Ince could then define the distal free end and this end is nonparallel to the axis of rotation as illustrated.  For this reason claim 1 remains rejected.
With regards to claim 17, it is first noted that Applicant’s arguments are directed solely to Ince and only these arguments are being addressed.  The argument does not address the alternative rejection above and that rejection is being maintained as well.  Applicant states that it was unclear what was trying to be explained in the office action relative to claim 18 (now incorporated into claim 17).  What was being pointed out is that in the device of Ince, specifically figure 5, element 9 is bound within the groove 13, thus the only movement that is possible (both compression and extension) is bound by the groove and thus in Ince the spring/urging element could never be fully compressed and thus the device of Ince Figure 5 would always include “less than fully compressing the resilient element” regardless of the force applied. 
Applicant then goes on to reference the thermal compensation feature of Ince however this part of the argument does not take into account the modification with Ince’643 above.
To further expand on claim 17, the claim is directed to a method of preloading, the steps in the body of the claim are ultimately defining steps that occur in any preloader.  The preloader would urge the bearing ring in one direction placing all the parts (outer ring, balls, inner ring in contact), then during operation the shaft would vibrate, shift or move which can shaft the inner ring toward or away from the rest of the parts.  The idea behind all preloader device is to always keep the parts in contact so if the shaft is shifted in one direction, say away from the preloader, the ball and outer ring would also be pulled in that direction but based on the pre applied force (pre-compression within the preloader) the elastic element in the preloader can expand and still maintain contact with the outer ring to keep all the parts loaded.  If the shaft shifts in the other direction the elastic element can undergo limited additional compression and also still keep all the parts in contact.  Claim 17 is defining the function of a preloader as a method claim, since this is how preloaders operate claim 17 is not patentably distinct as stated above.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new grounds of rejection does not rely the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is further noted that in this argument Applicant references Jones, however Jones was never applied against claim 11.  Jones was applied against claim 7 which does not include the conical feature that has been added to claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656